Citation Nr: 0023448	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  99-08 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel




INTRODUCTION

The veteran had active service from February 1969 to April 
1972.

Service connection for hearing loss was denied in an 
unappealed rating action in July 1990.  This appeal arises 
from a decision by the Louisville, Kentucky, Department of 
Veterans Affairs (VA) Regional Office (RO) that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for hearing loss and 
that denied service connection for tinnitus.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  By rating action in July 1990, the RO denied the 
appellant's claim of entitlement to service-connection for 
hearing loss.  He was notified of the decision by letter 
dated in September 1990, but a timely appeal was not 
received.

3.  The evidence submitted since the most recent rating 
decision includes evidence which has not previously been 
considered and which, while new, is not relevant or probative 
of the issue at hand, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 

4.  There is no current diagnosis of tinnitus.






CONCLUSIONS OF LAW

1.  The unappealed decision of the RO in July 1990, denying 
the veteran's claim of entitlement to service connection for 
hearing loss, is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

2.  New and material evidence has not been received to reopen 
the veteran's claim for entitlement to service connection for 
hearing loss.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).

3.  The veteran has not submitted a well-grounded claim for 
tinnitus.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection for hearing loss was denied by rating 
decision dated in July 1990.  Evidence before the RO in July 
1990 included the veteran's service medical records, 
including his induction physical examination and his 
separation physical examination.  No hearing loss was noted 
at any time during service.  Other evidence included an April 
1990 VA audiometric examination following which a bilateral 
high frequency hearing loss was diagnosed.

A July 1990 rating decision denied service connection for 
hearing loss because the service medical records were 
negative for evidence of complaints, symptoms or findings and 
because the veteran was not treated within one year of his 
separation from active service.  The veteran was notified of 
the decision but did not appeal.  

Evidence submitted after the July 1990 rating decision 
includes an uninterpreted June 1996 service department 
audiometry examination, and the first page of an army reserve 
physical examination report which does not include the 
audiometric examination.  The report of medical history 
obtained in conjunction with the army reserve examination 
also includes only the first page, wherein the veteran 
indicated a history of a hearing loss.

In October 1997 the veteran sought to reopen his hearing loss 
claim and submitted a claim for service connection for 
tinnitus.  

A February 1999 VA audiometric examination report includes a 
history by the veteran of the onset of hearing loss as a 
result of noise exposure during service.  The veteran 
complained of constant bilateral tinnitus.  The examiner 
found severe high frequency sensorineural hearing loss right 
and moderate high frequency hearing loss left.  The examiner 
recommended that the veteran file a claim for service 
connection, but the report was negative for a medical opinion 
linking the hearing loss to the veteran's service.  No 
finding was made regarding tinnitus.  

During the veteran's personal hearing in June 1999 he 
testified that his military occupational specialty (MOs) was 
an image interpreter but he worked as a mechanic, in supply 
and pulled guard while in Vietnam.  While he was stationed in 
Pleiku he was within 100 yards of an artillery emplacement 
called Artillery Hill.  There was constant artillery fire for 
six months.  Once he was standing between a building and 
truck when it backfired.  Sounds were muffled for 3 days 
afterward.  The only noise he was exposed to after Vietnam 
was on a rifle range but he had ear protection then.  He was 
first told that he had a significant hearing loss when he 
tried to get back into active service.  A couple of years 
after service he started noticing that his hearing was 
getting worse.  An audiologist at Beltone and at the VA said 
that there were good indications that his hearing problem was 
related to his Vietnam service.  He stated that his tinnitus 
was worse on the right than the left.  He would forget about 
the tinnitus during the day but notice it when things were 
quiet.

An August 1999 letter from the Director of Audiology for 
Beltone stated that she had examined the veteran in December 
1998.  Puretone audiometry revealed a moderate sensorineural 
hearing loss notch at 4000 and 6000 Hertz left and a profound 
sensorineural hearing loss notch at 4000 Hertz right.  The 
configuration was consistent with noise exposure but the 
exact cause could not be determined without the results of a 
hearing test that had been taken prior to the noise exposure.

Analysis

A rating action in July 1990 denied service connection for 
hearing loss.  The law provides that the Board has 
jurisdiction to consider previously adjudicated claim only if 
new and material evidence has been presented.  38 U.S.C.A. § 
7104(b); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  As a jurisdictional matter, the question of whether 
new and material evidence had been submitted may be raised at 
any time during proceedings by any party or the tribunal, and 
must be adjudicated before addressing the merits. Id.   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

The evidence submitted since the July 1990 rating decision is 
new, in that it was not before the RO at the time of the 
rating decision.  However, the evidence is not material.  The 
service department report of June 1996 and the VA examination 
of February 1999 are negative for medical opinions relating 
the current hearing loss to the veteran's active service.  
The August 1999 letter from the Beltone audiologist is 
equivocal at best, stating only that etiology of hearing loss 
could not be determined without testing before and after 
particular noise exposure.  

Although the veteran asserts that his hearing loss was caused 
by active service, he has submitted no medical evidence to 
substantiate his claim.  Although he is competent to provide 
an account of his symptoms, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge".  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  This is 
especially true in the present case since, contrary to the 
veteran's testimony, neither the VA examiners nor the Beltone 
audiologist have linked the veteran's hearing loss to his 
active service.  

The Board has considered the veteran's representative's 
contention that the veteran's testimony should be considered 
as that of a combat veteran and that therefore it would 
constitute new and material evidence.  However, as stated 
above, the evidence is already presumed to be credible when 
it is considered for the purpose of reopening a claim.  See 
Robinette.  

In summary, the Board finds that no new and material evidence 
has been received to reopen the veteran's claim of 
entitlement to service connection for a hearing loss.  
38 C.F.R. § 3.156(a); Winters, 12 Vet. App. at 206.  
Accordingly, the claim is not reopened.  38 U.S.C.A. § 5108. 

Service Connection

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464 
(1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Where 
the determinative issue involves a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

The first element of a well-grounded claim is a diagnosis of 
a current disability. There is presently no diagnosis of 
tinnitus.  Without a diagnosis, there can be no nexus to 
service.  Since the veteran has submitted no medical evidence 
supportive of his claim, the Board finds that he has not met 
his initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for tinnitus is well grounded.  
Accordingly, the claim is denied.  

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims.  Robinette v. Brown, 8 Vet.App. 69 (1995)

In this case, the RO fulfilled its obligation under § 5103 
(a) in the March 1999 statement of the case and in the 
October 1999 supplemental statement of the case in which the 
appellant was informed that the reason for the denial of the 
claim was that there was no evidence of the disorder during 
service or currently.  Furthermore, by this decision, the 
Board is informing the appellant of the evidence which is 
lacking and that is necessary to make the claim well 
grounded.



ORDER

New and material evidence has not been submitted to reopen a 
claim for service-connection for hearing loss, thus, the 
claim is not reopened. 

The appeal of the issue of service connection for tinnitus is 
denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

 

